DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 5-6, 9, 17, 20, 24, 34-35, 39, 42, 50, 54, 62, 66, 79 & 102-108 are pending:
	Claims 34-35, 39, 42, 50, 54, 62, 66 & 103-108 are rejected. 
	Claims 1-2, 5-6, 9, 17, 20, 24, 79 & 102 are withdrawn.
	Claim 34 has been amended.
	Claim 39 has been cancelled. 
	Claims 104-108 are new. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/26/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 10/26/2021 has been entered.
Response to Amendments
Amendments filed 10/13/2021 have been entered. Amendments to the claims
Response to Arguments
Arguments filed 10/13/2021 have been entered. Arguments were fully considered. 
On pages 9-15 of Applicant arguments, Applicant argues that:
The Applicant notes that the present claim 34 has been amended to clarify that the exo- electrogenic bacteria of the bio-electrochemical sensor are located within an area of water that has oxygen at a concentration of about   2 mg/L. As explained in more 

The Office Action provisionally rejected claims 34-35, 39, 42, and 50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (W02014/172791). 

The Examiner asserts that it would have been obvious to modify the method of the copending claim 32 by selecting oxygen at a concentration of about < 2 mg/L as taught by Streets and arrive at the present claims. 

The Applicant notes that the present claim 34 has been amended to clarify that the exo- electrogenic bacteria of the bio-electrochemical sensor are located within an area of water that has oxygen at a concentration of about   2 mg/L. As explained in more detail below, the Applicant submits that Streets does not teach this feature.

	This argument is not persuasive because Streets teaches that the exo-electrogenic bacteria are located within an area of water that has an oxygen concentration about 2 mg/L. Streets teaches that the bio-electrochemical sensor which comprises exo-electrogenic bacteria (exo-electrogenic biofilm develops on the bio-electrochemical sensor) (Streets, see pg. 21, lines 15-20) can be located in a plurality of location including an aerobic zone (Streets, see pg. 24, line 30-pg. 25, line 5), the aerobic or oxygenated zone is defined by the fixed film apparatus (Streets, see pg. 19, lines 30-32) which provides a DO concentration of 0.5 mg/L – 7 mg/L (Streets, see pg. 13, lines 15-20) therefore since the bio-electrochemical can be located in an aerobic zone,  Streets provides at least one embodiment where the exo-electrogenic bacteria is exposed to the oxygen level defined by the fixed film apparatus. Regarding claim 107, Stein teaches an overlapping range for the nitrate concentration. Therefore the double patenting and §103 rejections are maintained for all the claims. 
On pages 13-15 of Applicant arguments, Applicant argues that:

With respect to claims 104, 106, and 108, the Applicant submits that Streets does not teach a system where a bio-electrochemical sensor is located within a denitrifying tank or a phosphorous 
 
	This argument is not persuasive because Silver specifically teaches reducing chemical oxygen demand and nitrogenous waste through denitrification within a reactor (the reactor is a denitrifying tank since a denitrification is carried out within said reactor) comprising an anode and a cathode (the anode and cathode are the bio-electrochemical sensor) (Silver, see pg. 11, lines 7-11 and claim 1). Therefore claims 104, 106 and 108 are obvious over Silver. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-35, 39 and 105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
	Regarding claim 34, the copending claims recite a method of monitoring one or more compounds (one or more agents) (see claim 32) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (see copending claim 32); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see copending claim 32); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 32).  
	The copending claims do not recite monitoring one or more carbon compounds and wherein the wastewater treatment digestion system comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L; or a combination thereof.  

	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims to monitor one or more organic carbon compounds as disclosed by Streets because one of ordinary skill in the art would be motivated to treat specific contaminants including but not limited to volatile organic compounds (Streets, see pg. 12, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 35, the copending claims and Streets teach the method of claim 34, wherein the wastewater treatment system is an anaerobic digestion system (see copending claim 32), an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank, and the bio-electrochemical sensor is located within the anaerobic digestion system, anoxic digestion system, denitrifying tank, or phosphorous removal tank (see copending claim 32)).  

	Regarding claim 105, the copending claims recite a method of monitoring one or more compounds (one or more agents) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor in a chamber of the treatment system (see copending claim 32); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the chamber (see copending claim 32); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 32).
	The copending claims do not recite monitoring one or more carbon compounds and wherein the chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L; or any combination thereof. 
	Streets teaches a wastewater treatment system (see Entire Abstract) comprising monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) and wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  

	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claims 42, 50, 54, 62 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) and further in view of Ledwell (US 2016/0272519). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 42, the copending claims and Streets teach the method of claim 34.
	The combination does not teach controlling the delivery of one or more organic carbon compounds in a wastewater treatment system, the method further comprising: delivering the one or more organic carbon compounds into the system; monitoring a change in the electrical output in response to the one or more organic carbon compounds; and adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output.
	Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) comprising: delivering the one or more organic carbon compounds into the system (“an external carbon source to dispense carbon-containing supply to the vessel”) (¶32); and adjusting 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by incorporating the delivery and adjusting steps of Ledwell because delivery of external carbons denitrify wastewater (Ledwell, see ¶7 & ¶11) which would motivate one of ordinary skill in the art to improve the quality of water and because adjusting of said external carbon is desirable to efficiently adjust to changing demands (Ledwell, see ¶15). 
	Regarding claim 50, the copending claims, Streets and Ledwell teach the method of claim 42, wherein the adjusting step comprises real time adjustments in the delivery of the one or more organic carbon compounds (see copending claim 43), wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold (see copending claim 47).  
	Regarding claim 54, the copending claims, Streets and Ledwell teach the method of claim 42.
	The copending claims do not recite for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system.  
	Streets teaches a wastewater treatment system (see Entire Abstract) for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (see pg. 27, lines 19-21). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by controlling nitrogen and/phosphorous removal as taught by Streets because it is desirable to treat these contaminants in wastewater 
	Regarding claim 62, the copending claims, Streets and Ledwell teach the method of claim 50.
	The copending claims do not recite wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process, and/or a carbon addition process.  
	Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous (“carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”) (see ¶11 & ¶288) in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (“the external carbon source acts as a carbon electron donor to promote biological denitrification”) (see ¶126), and/or a carbon addition process.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace threshold of the copending claims with the threshold of Ledwell because the simple substitution of one known threshold means with another threshold means (ratio of one organic compounds to a value of phosphorous) will obviously result in a suitable threshold for a wastewater system with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	Regarding claim 66, the copending claims, Streets and Ledwell teach the method of claim 62, wherein: the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; greater than about 9:1; greater than about 10:1; greater than about 11:1; or greater than about 12:1; and the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of phosphorous is less than about 10:1; less than about 15:1(“carbon source is dosed at a carbon to phosphorous ratio of 15:1”) (Ledwell, see ¶288); less than about 20:1; less than about 25:1; less than about 30:1; less than about 35:1; less than about 40:1; less than about 45:1; or less than about 50:1.  

Claim 103 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) in view of Ledwell (US 2016/0272519) and further in view of Amir (USPN 9,475,714). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 103, the copending claims, Streets and Ledwell teach the method of claim 42.
	The copending claims do not recite adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value as disclosed by Amir because said adjusting step provides the benefit of maintaining a constant load on the treatment vessel (Amir, see C2/L25-28) which is desirable for balancing microbial culture in the process (Amir, see C1/L48-51). 

Claim 104 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) in view of Ledwell (US 2016/0272519) and further in view of Silver (WO 2010/147683).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 104, the copending claims, Streets and Ledwell teach the method of claim 42. 
	The combination does not teach the wastewater treatment system is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 106 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) and further in view of Silver (WO 2010/147683).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 106, the copending claims and Streets teach the method of claim 105. 
	The combination does not teach the chamber is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 107 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) and further in view of Stein (USPN 5,288,406).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 107, the copending claims recite a method of monitoring one or more compounds (one or more agents) (see copending claim 32) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (see copending claim 32); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see copending claim 32);  and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 32).

	Streets teaches a wastewater treatment system (see Entire Abstract) comprising monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) and wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims to monitor one or more organic carbon compounds as disclosed by Streets because one of ordinary skill in the art would be motivated to treat specific contaminants including but not limited to volatile organic compounds (Streets, see pg. 12, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination does not teach (i), (ii) or a combination of (i) and (ii). 

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrate concentration of the copending claims by selecting an overlapping range as disclosed by Stein because the selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 108 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/463,751 (reference application) in view of Streets (WO 2014/172791) in view of Stein (USPN 5,288,406) and further in view of Silver (WO 2010/147683).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 108, the copending claims, Streets and Stein teach the method of claim 107. 
	The combination does not teach wherein the wastewater treatment system is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).


Claims 34, 39, 42, 50, 54 and 105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 34, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system, the method comprising: 
	applying power to a bio-electrochemical sensor (see copending claim 56, line 3);  
	measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see copending claim 56, lines 4-6); and 
	correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 56, lines 7-8; see copending claims 23 & 24).   
	The copending claims do not recite wherein the wastewater treatment digestion system comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon 
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 39, the copending claims and Streets teach the method of claim 34, wherein the one or more organic carbon compounds comprises a volatile fatty acid, an organic acid (see claim copending 73), a complex organic compound, acetic acid, propionic acid, butyric acids, or a combination thereof.  
	Regarding claim 42, the copending claims and Streets teach the method of claim 34 controlling the delivery of one or more organic carbon compounds in a wastewater treatment system, the method further comprising: delivering the one or more organic carbon compounds into the system (see copending claim 60); monitoring a change in the electrical output in response to the one or more organic carbon compounds (see copending claim 60); and 	adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output (see copending claim 60).  

	Regarding claim 54, the copending claims and Streets teach the method of claim 42.
	The copending claims do not recite for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system.   
	Streets teaches a wastewater treatment system (see Entire Abstract) for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (see pg. 27, lines 19-21). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by controlling nitrogen and/phosphorous removal as taught by Streets because it is desirable to treat these contaminants in wastewater (Streets, see pg. 10, lines 10-15) and one of ordinary skill in the art would have been motivated to improve the quality of water.  
	Regarding claim 105, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system (monitoring or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69), the method comprising: applying power to a bio-electrochemical sensor in a chamber of the treatment system (see claim 56); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the chamber (see claim 56); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (correlating an electrical output with one or more 
	The copending claims do not recite wherein the chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about < 2 mg/L; or any combination thereof.
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claims 62 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Ledwell (US 2016/0272519). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 62, the copending claims and Streets teach the method of claim 50.

	Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous (“carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”) (see ¶11 & ¶288) in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (“the external carbon source acts as a carbon electron donor to promote biological denitrification”) (see ¶126), and/or a carbon addition process.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace threshold of the copending claims with the threshold of Ledwell because the simple substitution of one known threshold means with another threshold means (ratio of one organic compounds to a value of phosphorous) will obviously result in a suitable threshold for a wastewater system with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by initiating denitrification as taught by Ledwell because it is beneficial to denitrify wastewater (Ledwell, see ¶78) and one of ordinary skill in the art would have been motivated to improve the quality of water.  


Claim 103 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Amir (USPN 9,475,714). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 103, the copending claims and Streets teach the method of claim 42.
	The copending claims do not recite further comprising adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.   
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 


Claims 35, 104 and 106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Silver (WO 2010/147683). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 35, the copending claims and Streets teach the method of claim 34.
	The combination does not teach wherein the wastewater treatment system is an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank, and the bio-electrochemical sensor is located within the anaerobic digestion system, anoxic digestion system, denitrifying tank, or phosphorous removal tank.  
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of 
	Regarding claim 104, the copending claims and Streets teach the method of claim 42.
	The combination does not teach wherein the wastewater treatment system is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR 
	Regarding claim 106, the copending claims and Streets teach the method of claim 105.
	The combination does not teach wherein the chamber is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see pg. 11, lines 7-15 and claim 1) (since denitrification is carried out in the reactor, said reactor is a denitrifying tank) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 107 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) and further in view of Stein (USPN 5,288,406). 
	Regarding claim 107, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system (monitoring or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69), the method comprising: applying power to a bio-electrochemical sensor (see claim 56); measuring an electrical output of the bio-electrochemical sensor and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (see claim 56); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (correlating an electrical output with one or more agents) (see claim 56) (wherein the one or more agents is an organic carbon compound) (see claim 69).
	The copending claims do not recite wherein the wastewater treatment system comprises oxygen at a concentration of about ~< 2 mg/L and: (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio- available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).
	Streets teaches a wastewater treatment system (see Entire Abstract) wherein the wastewater treatment digestion system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus); or any combination thereof.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the dissolved oxygen concentration in the method of the copending claims by selecting an overlapping range as disclosed by Streets because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Absent any additional 
	The combination does not teach (i), (ii) or a combination of (i) and (ii). 
	Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrate concentration of the copending claims by selecting an overlapping range as disclosed by Stein because the selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 108 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-76 of copending Application No. 17/055,017 (reference application) in view of Streets (WO 2014/172791) in view of Stein (USPN 5,288,406) and further in view of Silver (WO 2010/147683).This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 108, the copending claims, Streets and Stein teach the method of claim 107. 
	The combination does not teach wherein the wastewater treatment system is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system 300 (which includes a reactor and biochemical sensor (anode and cathode)) reduces chemical oxygen demand and nitrogenous waste through denitrification) (see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of the copending claims because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting one or more organic carbon compounds in the wastewater with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 39 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791).
	Regarding claim 34, Streets teaches a method of monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (“power source is coupled to bio-electrochemical sensor”) (see pg. 24, lines 28-30) having exo-electrogenic bacteria (exo-electrogenic biofilm develops on the bio electrochemical sensors) (see pg. 21, lines 15-20); measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”) (pg. 3, lines 28-32) and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”) (see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds)  
	Streets does not teach that the oxygen concentration of ~< 2mg/L.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 39, Streets teaches the method of claim 34, wherein the one or more organic carbon compounds comprises a volatile fatty acid (“volatile fatty acids”) (see pg. 26, lines 19-21), an organic acid, a complex organic compound, acetic acid, propionic acid, butyric acids, or a combination thereof. 
	Regarding claim 105, Streets teaches a method of monitoring one or more organic carbon compounds in a wastewater treatment system (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28), the method comprising: applying power to a bio-electrochemical sensor (“power source is 
	Streets does not teach that the oxygen concentration of ~< 2mg/L.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of .

Claims 35 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683).
	Regarding claim 35, Streets teaches the method of claim 34.
	Streets does not teach wherein the wastewater treatment system is an anaerobic digestion system, an anoxic digestion system, a denitrifying tank, or a phosphorous removal tank, and the bio-electrochemical sensor is located within the anaerobic digestion system, anoxic digestion system, denitrifying tank, or phosphorous removal tank.
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising an anaerobic digestion system (anaerobic digestion system) (see claim 8) and the bio-electrochemical sensor is located within the anaerobic digestion system (a reactor includes an anode and cathode (the anode and cathode are the bio-electrochemical sensor); in one embodiment, the reactor is the anaerobic digestion system) (see claim 1 and claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 106, Streets teaches the method of claim 105.

	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 42, 50, 54, 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Ledwell (US 2016/0272519).
	Regarding claim 42, Streets teaches the method of claim 34, monitoring a change in the electrical output in response to the one or more organic carbon compounds (“current densities generated by consumption of volatile fatty acids”) (see pg. 26, lines 19-21).

	In a related field of endeavor, Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) comprising: delivering the one or more organic carbon compounds into the system (“an external carbon source to dispense carbon-containing supply to the vessel”) (¶32); and adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output (“adjust a rate of addition of the external carbon based on the measurements of the first sensor and second sensor”) (see ¶37) (the sensors will provide a change in electrical output).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of Streets by incorporating the delivery and adjusting steps of Ledwell because delivery of external carbons denitrify wastewater (Ledwell, see ¶7 & ¶11) which would motivate one of ordinary skill in the art to improve the quality of water and because adjusting of said external carbon is desirable to efficiently adjust to changing demands (Ledwell, see ¶15). 
	Regarding claim 50, Streets and Ledwell teach the method of claim 42, wherein the adjusting step comprises real time adjustments (“bio-electrochemical sensors allow for real-time communication”) (Streets, see pg. 24, lines 24-26) (the combination of Streets and Ledwell teaches an adjusting step comprises real time adjustment because the real-time communication will enable real-time adjustments) in the delivery of the one or more organic carbon compounds.
	The combination of references does not explicitly teach wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjusting step of Streets (as modified by Ledwell) by adjusting the 
	Regarding claim 54, Streets and Ledwell teach the method of claim 42 for controlling (the level of nitrogen or phosphorus present is adjusted based on sensor data) (Ledwell, see ¶21) a nitrogen removal process (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (Streets, see pg. 27, lines 19-21) and/or a phosphorous removal process in a wastewater treatment system. 
	Regarding claim 62, Streets and Ledwell teach the method of claim 50, wherein the threshold represents a change in a ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous (“carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”) (Ledwell, see ¶11 & ¶288) in the system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (“the external carbon source acts as a carbon electron donor to promote biological denitrification”) (Ledwell, see ¶126), and/or a carbon addition process.  
	Regarding claim 66, Streets and Ledwell teach the method of claim 62, wherein: the ratio of the value representing the amount of one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; .  

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Ledwell (US 2016/0272519) and further in view of Amir (USPN 9,475,714).
	Regarding claim 103, Streets and Ledwell teach the method of claim 42. 
	Adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in view of Streets is interpreted to mean adjusting delivery of wastewater (nitrogen and/or phosphorous are found in the influent wastewater stream) (Streets, see pg. 20, lines 26-30, see pg. 28, lines 10-11 and see Table 1) to the wastewater treatment system.   
	The combination of references does not teach further comprising adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets (as modified by Ledwell) by adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value as disclosed . 

Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Ledwell (US 2016/0272519) and further in view of Silver (WO 2010/147683).
	Regarding claim 104, Streets and Ledwell teach the method of claim 42, wherein the wastewater treatment system is a denitrifying tank or a phosphorous removal tank, and the bio-electrochemical sensor is located within the denitrifying tank or the phosphorous removal tank.  
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor)  and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known .

Claim 107 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Stein (USPN 5,288,406).
	Regarding claim 107, Streets teaches a method of monitoring one or more organic carbon compounds (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities) (see pg. 26, lines 18-28) in a wastewater treatment system, the method comprising: applying power to a bio-electrochemical sensor (“power source is coupled to bio-electrochemical sensor”) (see pg. 24, lines 28-30); measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”) (pg. 3, lines 28-32) and correlating the output with metabolic activity of exo-electrogenic bacteria present in the system (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”) (see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds)  (see pg. 26, lines 20-28), wherein the wastewater treatment system comprises oxygen at a concentration of about < 2 mg/L (DO is in the range of 0.5 mg/L - 7 mg/L) (see pg. 13, lines 15-22) (the fixed film aeration apparatus 2 defines an oxygenated (or aerobic) zone within the waste water treatment system) (see pg. 19, lines 30-32) (see Figs. 6-7 and 10) (since the bio-electrochemical sensor can be located in the oxygenated/aerobic zone, the bio-electrochemical sensor will be exposed to the oxygen level defined by the fixed film apparatus).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dissolved oxygen concentration of Streets by selecting an overlapping range because the selection of overlapping ranges is a prima facie of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	Streets does teach that said wastewater treatment system also comprises (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio-Page 7 of 17Appl. No. 16/645,082Response dated: October 13, 2021Response to Final Office Action dated August 16, 2021available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	 While the combination of references does not teach wherein the nitrate concentration is from 5 mg/L to about 100 mg/L, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrate concentration of Streets by selecting an overlapping range as disclosed by Stein because the selection of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Stein (USPN 5,288,406) and further in view of Silver (WO 2010/147683).
	Regarding claim 108, Streets and Stein teach the method of claim 107.

	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silver by replacing the bio-electrochemical sensor of Silver with the bio-electrochemical sensor of Streets because the simple substitution of one known bio-electrochemical sensor means with another known bio-electrochemical sensor means obviously resulting in detecting the presence of wastewater constitutes in the wastewater (Streets, see pg. 7, lines 5-10) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778